DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Applicants' arguments, filed April 25, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 6 and 13 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Among the inclusion criteria disclosed at ¶ [0166] of PGPub of instant application is “was not suitable for treatment by surgical resection, local ablation or other conventional techniques with curative intent” and “did not require (or where the patient had declined) immediate treatment by surgical resection, local ablation or other conventional techniques with curative intent, at the time of study entry”. This phrasing indicates that surgical resection with curative intent and local ablation with curative attempt were the particularly specified means on which inclusion or exclusion was determined. However, the new claim language excludes patients not suitable/not required/who declined surgical resection and local ablation without the added limitation of “with curative intent”. Surgical resection and local ablation can be carried out with either curative or palliative intent and the current claims cover both such intents for either surgical resection and local ablation. However, only curative intent was disclosed in the specification as originally filed for the inclusion criteria. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6 and 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “immediate treatment” in claim 2 is a relative term which renders the claim indefinite. The term “immediate treatment” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Patients who received non-immediate surgical resection or local ablation also fall within the scope of the patient population of claim 2 but it is not clear how long the delay between the information being delivered and when such procedures were carried out to have such a patient fall within the scope of the claimed patient population. There is no indication if “immediate treatment” means the decision was made that day, that week or within a certain number of days. It is not clear what would start the time frame over which the immediacy or lack thereof begins. Does it start at the first indication of a cancer diagnosis or from the time a practitioner determined the appropriateness of surgical resection or local ablation for a particular person regardless of how long the delay was in passing such information along to the patient? Therefore what qualifies and those that did not require or had declined immediate treatment by surgical resection or local ablation cannot be determined. The dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5, 6, 13 and 15 – 17 were rejected under 35 U.S.C. 103 as being unpatentable over Hamoui et al. (JVIR, available online January 28, 2013) in view of Nijsen et al. (Curr Med Chem, 2002), Lang et al. (Cancer, 1988) and Campbell et al. (Phys Med Biol, 2001). This rejection is MAINTAINED for the reasons of record set forth herein.
Hamoui et al. disclose the treatment of renal cell carcinoma with radioembolization (p 298, col 2, ¶ 2). Radioembolization and selective internal radiotherapy (SIRT) are different names for the same procedure (e.g., ¶ [0011] of US 2011/0301452) and therefore these microparticles are suitable for selective internal radiotherapy. External beam radiotherapy would have been of little benefit given the radioresistant nature of RCC and proximity of the tumor to the colon and surgery was recommended against given the magnitude of the required resection that would be required and significant morbidity and mortality risks (p 299, col 1). Therefore this subject reads on the patient population of the instant claims as they were not suitable for either surgical resection or local ablation. The patient was treated with 90Y-impregnated glass microspheres (p 299, col 2, ¶¶ 2 - 3). The total dose delivered was 80 Gy, a dose selected after consultation with several radiation oncologists from the range of 80- to 150 Gy in the package insert for this device and the desire to be as conservative as possible (p 300, col 1, ¶ 1). The microspheres were delivered through a catheter in the left renal artery during a single medical procedure (sentence bridging p 299 and 300), so the therapy was administered into the blood supply of the subject’s kidney. Another radioembolization of the right hepatic lobe with 90Y microspheres was carried out 4 weeks later (p 300, col 1, ¶ 1). A CT scan performed 8 weeks after embolization of the left RCC (renal cell carcinoma) showed areas of patchy and decreased enhancement in the left renal tumor compatible with areas of necrosis and overall the tumor itself was stable in size (p 300, col 1) and the patient survived for 23 months following radioembolization, well beyond the previously reported median survival time of sarcomatoid RCC, an aggressive RCC subtype with an expected survival of 3 – 10 months (p 300, col 2). 
The use of polymeric microspheres containing 90Y is not disclosed.
Nijsen et al. discusses microspheres for internal radionuclide therapy relating to liver tumors (whole document, e.g., title). Table 1 on p 73 summarizes ideal properties for radiolabeled microspheres or particles for intra-arterial therapies. Table 2 reports radiolabeled microsphere currently in use and that glass, resin, PLLA and albumin microsphere with 90Y are available (p 74). Glass microspheres are relatively resistant to radiation damage, highly insoluble and non-toxic but their relatively high density increases the chance of premature intravascular settling (p 74, col 1, ¶ 2). Polymer microspheres have many advantages over other materials, especially their near-plasma density, biodegradability and biocompatibility that add extra value by diminishing the chances of settling during administration and allowing for repeated injections (p 75, col 2, ¶ 2). While a major disadvantage is an inability to withstand high thermal neutron fluxes, additives and adjustment of irradiation parameters can overcome this problem (p 75, col 2, ¶ 2). Resin microspheres with 166Ho, 188Re and 90Y (p 74, col 2) and poly(L-lactic acid) (PLLA) microspheres with 166Ho, 90Y and 186Re/188Re have been prepared (p 75, col 2, ¶ 3). For liver cancer, radioembolization can be carried out using a catheter or direct injection into the tumor using a needle (p 79, col 2, ¶ 3)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use polymeric 90Y microspheres to treat kidney cancer rather than glass microspheres as in Hamoui et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because polymeric microspheres of 90Y are available and in contrast to glass, are a better density match to plasma to reduce premature vasculare settling while also being biodegradable. Such factors are important regardless of the exact tumor location (e.g., liver or kidney) being treated with SIRT and the use of polymeric microspheres comprising 90Y is known and provide advantages over the glass microspheres used in Hamoui et al.
Radiation dosages of 200 – 800 Gy are not disclosed.
Lang et al. disclose the treatment of metastatic renal cell carcinoma, a kidney neoplasia, by delivery of a radioactive interstitial implant seated by a transcatheter embolization technique (abstract). This technique delivers a high dose of radiant energy to the tumor bearing area and reduced the tumor burden (¶ bridging p 274 and 275). Renal cell carcinoma is classified a relatively radio-resistant but does respond to high-dose radiation (i.e., 80 - 160 Gy; p 275, col 1, ¶ 2). As interstitial radiant therapy can concentrate the radiant energy almost exclusively into the tumor (p 275, col 1, ¶ 3), sufficient radiation can be delivered to a tumor even though external radiation therapy at such levels would tend to cause severe injury to most, if not all, normal tissue within the radiated volume (p 275, col 1, ¶ 2). The dose in millicuries of 125I necessary to deliver 80 – 160 Gy to the tumor is precalculated from Patterson-Parker tables for the tumor volume determined on the computed tomograms (p 275, col 2, ¶ 4).  Particle distribution is determined by preferential flow, and subsequent perfusion with additional particles will experience different flow, resulting in different distributions of the infarct particles for each administration (p 275, col 2, last ¶ - p 278, col 2, ¶ 1). The necessary dose is distributed amongst large of seeds that are loaded into a catheter and ejaculated into the circulation using a guidewire or appropriate adapted implant gun (p 275, col 2, ¶¶ 3 and 4). Within 90 days, there was a significant reduction of the tumor volume and subjective and objective evidence suggesting remission of tumor activity (p 280, col 2). 
Campbell discloses the intrahepatic artery infusion of 90Y microspheres and within the periphery of the tumor with delivered doses ranged from 200 – 600 Gy with minimum doses of 70 – 190 Gy (abstract). The tumoricidal dose is at least 120 Gy (p 488, ¶ 1). A total of 3 Gbq was infused via the hepatic artery (p 488, section 2.1). As can be seen in figure 7, doses as high as 600 Gy were observed within 2 mm of the tumor boundary but this amount varied with distance from this boundary.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer an absorbed dose of, for example, 300 - 600 Gy using polymeric 90Y microspheres to treat renal cell carcinoma in a subject for whom surgical resection and local ablation were not carried out.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the amount of radioactivity administered and the absorbed dose are both results effective parameters that are routinely optimized by the person of ordinary skill in the art. As explicitly disclosed by Campbell, absorbed doses as high as 600 Gy can be absorbed by tumor tissues following 90Y microsphere administration and as discussed above, the person of ordinary skill in the art can optimize the dose and Campbell discloses that much higher doses can be administered during the course of treatment to cancer patients. Ranges from the prior art that overlap with or are merely close to those claimed, such as those disclosed by Lang et al. and Campbell et al., results in a prima facie case of obviousness (see MPEP 2144.05). The evidence of record does not establish that the presently claimed range does not have the same properties and that the claimed dosage ranges has unexpected results.
Claims 16 and 17 require providing the 90Y-microparticles in single dose. No particular definition of this term is given in either the claims or specification. The specification states “[d]elivery of the particulate matter may be by single or multiple doses, until the desired level of radiation is reached” (¶ [0048] of the PGPub of the instant application). “Dose” is defined as “the amount of medicine taken, or radiation given at one time” (see definition from www.cancer.gov that accompanies this action). The broadest reasonable interpretation of “single dose” in view of specification is the amount that delivered during a single treatment procedure, even if the entire amount of radioactivity administered is not injected from the same delivery device in the same location at the same time without being moved or additional material added to the delivery device. For example, a single dose of 600 mg of ibuprofen can be delivered using 1 tablet containing 600 mg of ibuprofen or using 3 tablets each containing 200 mg of ibuprofen ingested one right after one another. 3 tablets each containing 200 mg tablets ingested on separate days or 8 hours apart would not deliver a single dose of 600 mg of ibuprofen. Hamoui only discloses a single procedure being carrier with no mention that the total amount to be delivered can be administered from different locations that all flow into the tumor. The radioactivity in Lang might be released from the drug delivery device at the different tumor branch vessels but even that is done in a single surgical procedure to deliver the necessary dose to achieve homogenous irradiation. This still reads on a single dose as the dose is the total amount of radioactivity delivered to the tumor in that procedure even if the particles themselves may have originated in different vascular branches. Given the broadest reasonable interpretation of the term “single dose” and the disclosure in the prior art of delivery of the total necessary amount of radiation during a single procedure even if the entire dose is not administered to the exact location in a subject, the delivery of a single dose of irradiated microparticles is rendered obvious by the applied prior art.

Applicants traverse on the grounds that they have amended claim 2 to clarify the patient population being treated. None of the cited art alone or combined teaches or suggests the claimed patient population treated with 200 – 800 Gray high dose. Hamoui discloses a limited dose range of 80 – 150 Gy with the conservative dose of 80 Gy being chosen based in the package insert and desire to be conservative as possible and thus teaches away from 200 – 800 Gray as claimed. New claims 16 and 17 have been added requiring that the irradiated microparticles are provided in a single dose. Nijsen, Lang, Campbell and Mirza [see rejection below] do not remedy the deficiencies. Lang uses 125I delivered via multi-fractional embolization. Campbell is focused on the distribution of 90Y in liver while Mirza merely describes a method to produce 90Y.
These arguments are unpersuasive. As discussed above, the subject treated by Hamoui et al. meets the limitations of the patient population of amended claim 2 and such limitations are not present in independent, new claim 17. While no single references teaches all of the claim limitations, higher doses than the range from the product insert mentioned in Hamoui et al. are taught by Lang et al. and Campbell. The higher doses might not be delivered using the same radioisotope or the same location, but the person of ordinary skill would be motivated to use higher doses than those in the approved product under certain circumstances. The artisan of ordinary skill in the art would be motivated to use the lowest dose necessary to bring about the desired effect, which can mean starting from a “conservative” option such as called out by Hamoui. But that a radiation dose below the lower limit of the claims is taught by a pamphlet does not rise to the level of teaching away from the use of higher doses in light of the teachings of the other applied references and the knowledge of the person of ordinary skill in the art. Doses of 200 – 600 Gy are disclosed by Campbell et al. can be administered and there is no evidence of record that one of ordinary skill in the art would not have considered higher doses than those on a pamphlet for larger tumors or tumors that have not adequately responded to lower doses. How the previously applied prior art reads on the new “single dose” limitation was addressed in greater detail above.

Claim(s) 14 was rejected under 35 U.S.C. 103 as being unpatentable over Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. as applied to claims 2, 5, 6, 13 and 15 – 17 above, and further in view of Mirza (Analytica Chimica Acta, 1968). This rejection is MAINTAINED for the reasons of record set forth herein
Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. are discussed above.
Irradiation of yttria to produce 90Y is not taught.
Mirza discloses a carrier free method to produce 90Y (title). Yttrium oxide (yttria) was placed in an aluminum isotope can and irradiated in a DR 3 for 50 days, over which time 712.9 mC of 90Y was calculated to grow (p 230, ¶ 6), and subsequently extracted (p 230, ¶ 7).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the 90Y that is used in microspheres by irradiation as taught by Mirza that can then be extracted and used to prepare 90Y microspheres for use in the treatment of a cancer such as renal cancer. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because radioactivity must be prepared as these materials are not natural occurring at a sufficient concentration to be useful in methods such as those taught by Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. Irradiation of yttria is one method that is suitable for generation of the appropriate radionuclide and the person of ordinary skill in the art can readily select from known methods of producing 90Y to prepare the radionuclide for inclusion in the 90Y microspheres that are used for cancer treatment.

Mirza is relied upon to teach the limitation of claim 14 regarding how the yttria is converted to 90Y and need not teach limitations regarding the administration as those limitations are rendered obvious by the combination of Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. and the knowledge of the person of ordinary skill in the et art.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants response does not take into account that March 26, 2021 converted the provisional nonstatutory double patenting rejections to non-provisional rejections due to the application issuing on December 1, 2020.
Applicants argue that claim 2 and its dependent claims are patentable over Hamoui et al., Nijsen et al., Lang et al. Campbell et al. for the same reasons discussed above.
As discussed in greater detail above, the applied prior art references are not deficient as alleged by Applicants and therefore these rejections are maintained for the reasons of record.

Claims 2, 5, 6, 13 and 15 – 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,849,900 in view of Hamoui et al. (JVIR, available online January 28, 2013) in view of Nijsen et al. (Curr Med Chem, 2002), Lang et al. (Cancer, 1988) and Campbell et al. (Phys Med Biol, 2001). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’900 are drawn to a multiple step cancer treatment protocol, and one claimed step is delivering SIRT to a patient (step (ii) of claim 1). SIR-Spheres that comprise 90Y with between 1.2 and 2.4 GBq delivered to the liver can be used in the SIRT step (claim 17).
The treatment of renal neoplasia and other details as to the SIRT treatment step are not claimed. 
Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a method as in SIRT that include a SIRT step for the treatment of a renal neoplasia such as RCC.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the claims of US’900 are generic to the type of cancer and Hamoui et al. disclose that renal cancers such as RCC can be treated with such radioactive microspheres. Information as to how such particles can be generated and appropriate dosages are also provided by these references. The amount of a radioactivity administered will directly affect the absorbed dose are clearly result effective parameters that a person of ordinary skill in the art would routinely optimize and the absorbed dose (reported in Gray) is linked to the radioactivity (reported in Becquerel) administered and the administered radioactivity overlaps between the claims of US’900 and the instant claims. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of radiopacity to be administered and the desired absorbed dose (in units of Gy) for each patient. Given the range of the radiation of 90Y, larger tumors will require larger amounts of radioactivity be administered to provide the desired dose to the entirety of the tumor. It would be obvious to the person of ordinary skill in the art to measure the tumor volume and based on such measurements, vary the amount of radioactivity (in units such as GBq) administered and based on the particular type of cancer being treated and the characteristics of the cancer in a particular subject, such as previous treatment at lower radiation levels and the results or lack thereof observed at those levels in the subject.

Claims 2, 5, 6 and 13 – 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,849,900 in view of Hamoui et al. (JVIR, available online January 28, 2013) in view of Nijsen et al. (Curr Med Chem, 2002), Lang et al. (Cancer, 1988), Campbell et al. (Phys Med Biol, 2001) and Mirza (Analytica Chimica Acta, 1968). This rejection is MAINTAINED for the reasons of record set forth herein
The claims of US’900 and the teachings of Hamoui et al., Nijsen et al. and Lang et al. are discussed above.
Irradiation of yttria to produce 90Y is not claimed by US900 or disclosed by the applied prior art.
Mirza is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the 90Y that is used in microspheres by irradiation as taught by Mirza that can then be extracted and used to prepare 90Y microspheres for use in the treatment of a cancer such as renal cancer.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because radioactivity must be prepared as these materials are not natural occurring at sufficient concentrations to be useful in methods such as those taught by Lang et al., Hamoui et al., and Line et al. Irradiation of yttria is one method that is suitable for generation of the appropriate radionuclide and the person of ordinary skill in the art can readily select from known methods of producing 90Y to prepare the radionuclide for inclusion in the 90Y microspheres that are used for cancer treatment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618